Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 11 August 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Aug. 11. 1793.

The inclosed letter to Mr. Madison is extremely confidential. Should it arrive before they set off with my horse, it may be sent by that opportunity; otherwise I will thank you to send a messenger express with it. Having written to you to-day by post I shall only add assurances of the sincere esteem of Dear Sir Your’s affectionately

Th: Jefferson

